UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 01-30731



                       BARBARA BAILEY PICHON,

                                                    Plaintiff-Appellant,


                                  VERSUS


                        MURPHY OIL USA, INC.,

                                                    Defendant-Appellee.



           Appeal from the United States District Court
               For the Eastern District of Louisiana

                            April 15, 2002

          ON PETITION FOR REHEARING AND REHEARING EN BANC


Before GARWOOD, JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

      In its petition for rehearing, petitioner complains that our

opinion did not consider its argument that this suit was barred by

an earlier arbitration.     The district court thoroughly discussed

Murphy’s argument on this point and for reasons stated by the

district court in its May 30, 2001 order and reasons, we also

reject   this   argument.   The    petition   for   panel   rehearing   is



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
therefore DENIED.   No member of this panel nor judge in regular

active service on the court having requested that the court be

polled on Rehearing En Banc, (Fed. R. App. P and 5th Cir. R. 35) the

Petition for Rehearing En Banc is also DENIED.




                                 2